Cassoday, C. J.
This is an appeal from an order overruling a demurrer to a complaint for slander, alleging, in effect, that the plaintiff is a Catholic priest at Barton, in Washington county; that the defendant is the Catholic archbishop for the diocese of Milwaukee, and as such was and is. *394greatly respected by tbe believers in the Catholic faith; that the defendant, for the sole purpose of injuring the plaintiff in his profession as such priest, and with intent to hold him up to public odium and ridicule, did, October 2, 1896, at the Catholic church in West Bend, being at the time filled with a large congregation who were members of and believers in the Roman Catholic faith, among other things, falsely and maliciously, and with intent to injure the plaintiff in his .said profession, from the pulpit say of and concerning the plaintiff, in the German language, which, being correctly translated into the English language, is, with innuendoes omitted: (1) That “ Father Hellstern is not responsible, or he is excusable, or he may not be entirely of a sane mind, as he was injured in his brain in a railroad accident. • . . .” (2) That “ he is no more the parson or priest of Barton, and that he had taken all rights away from him, and that the congregation no more acknowledge him as parson or priest, and that he has good reason to transfer him. . . .” (3) That “ a blind or dazzled priest has given the offense of ecclesiastical disobedience.”
One ground of demurrer assigned is that several causes of action have been improperly united. The statute expressly authorizes a party to “ unite in the same complaint several causes of action . . . where they arise out of ” and “ belong to one ” of the several classes therein mentioned, and “affect all the parties to the action,” and do “not require different places of trial,” and are “ stated separately.” R. S. 1818, sec. 2647. One of the classes so named therein is “ injuries to character.” Id. Under this statute this court has held that a plaintiff may unite in the same complaint a cause of action for libel and another cause of action for slander. Noonan v. Orton, 32 Wis. 106. It logically follows that two or more separate causes of action for slander may be united in the same complaint. In the case at bar we are clearly of the opinion that only one cause of action is alleged, or at*395tempted to be alleged. True, the complaint sets forth three several excerpts from the discourse complained of; but it alleges that they were each and all made at the same time and place, in the same connection, and that the language employed in each of such excerpts was understood by the persons then and there present in the congregation, or by the most of them. It is true that in discussing the subject of damages it has been said that where the article complained of contains several expressions, each of which is libelous jper se, each such expression is, in legal effect, a separate cause of action. Candrian v. Miller, 98 Wis. 168. But that does not mean that each such expression must necessarily be pleaded as a separate cause of action. The firsj; ground of demurrer assigned was properly overruled.
The other ground of demurrer assigned is that the complaint does not state facts sufficient to constitute a cause of action. It is contended that the second excerpt is not alleged to have been made falsely, or maliciously, or wilfully, or with intent to injure the plaintiff in his profession or otherwise; but we do not think the whole complaint, when taken together, is susceptible of such construction. Besides, after giving each of such quotations from such discourse, under the circumstances mentioned, the complaint further alleges, in effect, that all of such utterances so made by the defendant of and concerning the plaintiff were false and untrue, .cmd hriown to the defendant to be false at the time he so uttered them; that said statements were so made by the defendant, as-set forth, for the purpose and with the intent to injure and ruin the plaintiff in his profession as a priest of the Boman Catholic church, and more especially for the purpose of ruining the plaintiff as a priest in that church at Barton, as a large part of the parishioners and congregation from Barton were present, with the knowledge of the defendant, at the time the statements were uttered by him.
It is contended that the words spoken were privileged. *396This is put upon the theory that the court will take judicial notice that an archbishop of the Roman Oatholic church has. power to appoint and remove priests whenever he deems it for the best interest of the congregation, and that “ no action lies by a Oatholic priest against his bishop for removing him from office.” O'Donovan v. Chatard, 97 Ind. 421. This court has repeatedly disclaimed all right to determine mere questions of faith, doctrine, or schism, not necessarily involved in the enforcement of ascertained trusts or the determination of legal rights; and has also disclaimed any right of interference with mere church discipline, in the absence of any invasion of the legal rights of persons or property. Fadness v. Braunborg, 73 Wis. 293; Grace v. Dempsey, 75 Wis. 319; Holm v. Holm, 81 Wis. 382. One difficulty with such contention consists in the failure of the complaint to state the facts essential to show that the plaintiff, as such priest, was under the jurisdiction of the defendant, as such archbishop; or, in other words, to show that the defendant, under the rules and authority of the church, had the power and right to depose, remove, and discipline the plaintiff. The only apparent purpose in alleging that the plaintiff was a priest and that the defendant was an archbishop was to show that the defendant’s words spoken were more potential with the persons who heard them, and hence more injurious to the plaintiff in his profession as a priest. Another answer to the contention is that, in order for the defendant to be protected by such privilege, it must appear that the words were spoken in good faith, and in the belief that the speaking of them came within the discharge of his duty. Noonan v. Orton, 32 Wis. 112; Servatius v. Pichel, 34 Wis. 297; Eviston v. Cramer, 47 Wis. 659; Rude v. Nass, 79 Wis. 327-329, and cases there cited. Here it is alleged that the words were spoken falsely, maliciously, and with the intent to injure the plaintiff in his profession as a priest; and that the defendant, at the time he so spoke such words, knew thepi *397to be false. The demurrer admits alL.such allegations to be true, and while such admissions are allowed to remain the defendant is in no position to claim such privilege. Eviston v. Cramer, supra, and other cases cited above. The words spoken seem to be capable of the meaning ascribed to them by the innuendoes, and, after careful consideration, and in obedience to the repeated rulings of this court, we must hold that such utterances were slanderous per se. Campbell v. Campbell, 54 Wis. 90, and cases there cited; Bradley v. Crammer, 59 Wis. 309; Ellsworth v. Hayes, 71 Wis. 427; Guth v. Lubach, 73 Wis. 131; Delaney v. Kaetel, 81 Wis. 353; Schild v. Legler, 82 Wis. 73; Pandow v. Eichsted, 90 Wis. 298. These cases cover the law applicable, and it is unnecessary to renew the discussion.
By the Court.— The order of the circuit court is affirmed.